Buchanan, Ch. J.,
delivered the opinion of the court.
The petition of the appellant was properly dismissed by the Chancellor.
If the claim set up has any foundation in fact, it is clearly barred by the act of limitations, which is sufficiently pleaded; there being no promise or acknowledgment proved, express or implied, sufficient to take it out of the act.
But independent of that bar to his claim, it does not appear to be sufficiently made out in proof. On the contrary, he would appear to be himself a debtor to the estate, if he did not pay to his father the proceeds of the crops made upon the land while he lived with him, which it is proved came into his hands, together with the amount of sales of wagon stuff, rails and timber, and of the product of the farm during the time he lived upon it, after his father’s death, all of which he received.
And the only proof on that subject (in the words of the witness) is, “that his father always demanded of him an account of the sales of the product of the farm,”, but no evidence that he made any payment on that account.
DECREE AVVIItmD WITH COSTS.